     Case 3:16-cv-00246-CWR-FKB Document 442 Filed 04/13/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION



JACKSON MUNICIPAL AIRPORT
AUTHORITY, ET AL.                                                                  PLAINTIFFS

V.                                                       CAUSE NO. 3:16-CV-246-CWR-FKB

GOVERNOR TATE REEVES, ET AL.                                                     DEFENDANTS


                                     NOTICE OF APPEAL

       Notice is hereby given that eight non-party current and former members of the Mississippi

Legislature, Josh Harkins, Dean Kirby, Phillip Moran, Chris Caughman, Nickey Browning, John

A. Polk, Mark Baker, and Alex Monsour (collectively “Legislators”), acting pursuant to Rule 3 of

the Federal Rules of Appellate Procedure, hereby appeal to the United States Court of Appeals for

the Fifth Circuit from this Court’s order of March 15, 2021 [Dkt. #441], adhering to its order of

August 15, 2020, concerning the sufficiency of the most recent amended complaint [Dkt. #409],

and granting the motion of plaintiffs-intervenors members of the Board of Commissioners of the

Jackson Municipal Airport Authority, acting solely in their personal capacities, to reinstate this

Court’s prior order of June 25, 2018 [Dkt. #328], overruling the Legislators’ objection to order of

the Magistrate Judge granting in part and denying in part motion to enforce subpoenas entered on

December 19, 2017 [Dkt. #251], thereby denying the Legislators’ assertion of a legislative

privilege for materials plaintiffs-intervenors have requested via subpoena. Jurisdiction of this

appeal is proper pursuant to Carr v. Monroe Mfg. Co., 431 F.2d 384, 387 (5th Cir. 1970), and

consistent subsequent decisions, including Stallworth v. Bryant, 936 F.3d 224 (5th Cir. 2019).
     Case 3:16-cv-00246-CWR-FKB Document 442 Filed 04/13/21 Page 2 of 2




       Dated this the 13th day of April, 2021.

                                      Respectfully submitted,

                                      JOSH HARKINS, DEAN KIRBY, PHILLIP MORAN,
                                      CHRIS CAUGHMAN, NICKEY BROWNING, JOHN A.
                                      POLK, MARK BAKER, and ALEX MONSOUR


                                By: s/Michael B. Wallace
                                    MICHAEL B. WALLACE, ESQ., MSB #6904
                                    CHARLES E. COWAN, ESQ., MSB #104478
                                    WISE CARTER CHILD & CARAWAY, P.A.
                                    401 East Capitol Street, Suite 600
                                    Jackson, MS 39205
                                    Post Office Box 651
                                    Jackson, MS 39201
                                    Phone: 601-968-5500
                                    Fax: 601-944-7738
                                    mbw@wisecarter.com
                                    cec@wisecarter.com


                                CERTIFICATE OF SERVICE
        I, Michael B. Wallace, do hereby certify that I have this day filed the foregoing pleading
or other paper and that the ECF system sent notice to all counsel of record.
       THIS, the 13th day of April, 2021.


                                      s/Michael B. Wallace
                                      MICHAEL B. WALLACE




                                                 2
